Citation Nr: 1243083	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased higher rating for service-connected grinding of teeth, rated 0 percent disabling from June 19, 2008, to July 10, 2011.  

2.  Entitlement to an increased rating for grinding of teeth, rated 20 percent disabling as of July 11, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to February 1975, including service in the Republic of Vietnam from November 11, 1965, to December 18, 1966, and from January 3, 1969, to December 7, 1969.  The Veteran served in combat in Vietnam and his decorations include the Purple Heart Medal and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for grinding of teeth, and assigned a noncompensable disability rating, effective May 5, 2005. 

The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in his March 2007 substantive appeal.  In June 2008, the Veteran, through his representative, withdrew his request for a hearing.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e). 

In a January 2011 decision, the Board granted entitlement to a 10 percent rating for grinding of the teeth from May 5, 2005 to June 18, 2008, but no more.  The Board also remanded the issue of entitlement to an increased rating from June 19, 2008, for further development and consideration.  In a February 2012 rating decision, the AMC granted an increased, 20 percent, rating, effective July 11, 2011.  The Veteran continues to appeal for higher ratings for this disability from June 19, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993).   


FINDINGS OF FACT

1.  For the period from June 19, 2008, to July 10, 2011, his grinding of teeth is manifested by inter-incisal range of motion of between 31 and 40 millimeters (mm); however, even considering pain and functional impairment during flare-ups, the preponderance of the evidence is against a finding that the disability was manifested by inter-incisal range of motion of between 21 and 30 mm or loss of the ramus, mandible or maxilla or non-union or malunion of the mandible or maxilla. 

2.  For the period from July 11, 2011, his grinding of teeth is manifested by inter-incisal range of motion of between 21 and 30 mm; however, even considering pain and functional impairment during flare-ups, the preponderance of the evidence is against a finding that the disability was manifested by inter-incisal range of motion of between 11 to 20 mm or loss of the ramus, mandible or maxilla or non-union or malunion of the mandible or maxilla. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, for grinding of teeth have been met for the period from June 19, 2008, to July 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7; 4.40, 4.45, 38 C.F.R. § 4.150, Diagnostic Codes 9905 (2012).

2.  The criteria for an increased rating for grinding of teeth have not been met for the period from July 11, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7; 4.40, 4.45, 38 C.F.R. § 4.150, Diagnostic Codes 9905 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The January 2011 remand directed the RO/AMC to obtain any pertinent, outstanding records and afford the Veteran a VA examination to determine the nature, extent, and severity of grinding of teeth.  Private dental treatment records were obtained.  The examiner who conducted the July 11, 2011 VA dental examination did not review the Veteran's claims file.  However, in an October 2011 addendum, another examiner stated that he reviewed the Veteran's claims file, and stated that no new conclusions or opinions could be drawn beyond those made in the July 11, 2011 examination.  The RO/AMC has substantially complied with the Board's January 2011remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10. 

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905, limited motion of temporomandibular articulation is rated as follows: a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm; ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm.  A 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm. 

With respect to disabilities involving the musculoskeletal system, including the jaw, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A.  From June 19, 2008, to July 10, 2011

VA provided the Veteran with a compensation and pension (C&P) dental examination in January 2007.  The Veteran reported that his nocturnal bruxism had worn his teeth down almost to the nerves, that his jaw was sore in the mornings, and he has a problem eating on the left side of his mouth.  The Veteran also reported using an over-the-counter soft night guard.  The examiner found that the Veteran was missing teeth numbered 1, 15, 16, 19, 20, and 30, and had excessive incisal wear indicative of bruxism on teeth numbered 5, 6, 7, 8, 10, 11, 22, 23, 24, 25, 26, and 27.  The examiner further found that the Veteran's oral hygiene was excellent.  Bilateral palpation and auscultation of the TMJ revealed normal joint sounds in all excursions, and normal mandibular range of motion, including an inter-incisal range of motion of 42 mm, and a lateral excursion range of motion of 5-7 mm.  The examiner also determined that a panoramic radiograph supplemented by an open mouth hi ramus view were both interpreted as normal.  The VA examiner diagnosed the Veteran with nocturnal bruxism involving primarily the anterior teeth. 

Consequently, in its January 2011 decision, the Board granted a 10 percent disability rating for the appellate period prior to June 19, 2008.  However, the Board noted that a June 19, 2008, treatment note indicated that the Veteran's inter-incisal range of motion had decreased (from 42 to 34 mm) and that due to increasing symptoms, the examiner recommended that he undergo corrective surgery at VA.  Therefore, the Board also remanded the claim for reconsideration of an increased rating from June 19, 2008.  

There is no evidence of record that the Veteran's grinding of teeth improved from June 19, 2008.  An inter-incisal range of motion of 34 mm warrants a rating of 10 percent.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Thus, a 10 percent, rating is warranted from June 19, 2008, to July 10, 2011.  Fenderson, 12 Vet. App. 119.  

Based on the facts outlined above, the Veteran is not entitled to an even higher rating under Diagnostic Code 9905 for the appellate period from June 19, 2008, to July 10, 2011, because his inter-incisal range of motion has not been found to be less than 31 mm during that time nor is there evidence that any functional loss due to pain limits his inter-incisal range of motion to this extent.  There is also no evidence of record that the Veteran has undergone any dental surgery.  

The Board must also consider all other potentially applicable Diagnostic Codes.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran). 

Chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss, nonunion, or malunion of mandible; loss of whole or part of ramus; loss of condyloid process; loss of coronoid process; loss of hard palate; loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity; and loss, malunion, or nonunion of the maxilla are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9904, 9906-9916. 

B.  From July 11, 2011

Regarding the period from July 11, 2011, a VA dental examination was conducted on that date.  The Veteran stated that his current soft mouth guard was one month old and made things better but he still has jaw soreness.  The Veteran was still grinding his teeth at night but was chewing fine.  

The examiner noted that there was no loss of bone, malunion, or nonunion of the maxilla or mandible; limitation of motion of the TMJ joint; loss of bone of the hard palate; osteoradionecrosis; osteomyelitis; tooth loss due to loss of substance of the maxilla or mandible; or speech difficulty.  The examiner further found that the Veteran's oral hygiene was excellent.  Auscultation of the TMJ revealed normal joint sounds in all excursions.  All muscle of mastication was non-tender.  The Veteran's inter-incisal range of motion was 30-35 mm without deviation or pain, and a lateral excursion range of motion of 10 mm without pain.  The examiner noted that there was no pain, weakness, or fatigue upon repeated opening of the mouth.  The diagnosis was nocturnal bruxism.  

In a October 2011 addendum, another dental examiner stated that he reviewed the Veteran's claims file, and stated that no new conclusions or opinions could be drawn beyond those made in the July 11, 2011 examination.  

In response to the examination report in February 2012, the Veteran stated that his jaw is still painful every morning.  In addition, he noted that chewing on his left side still causes pain.  

Based on the facts outlined above, the Veteran is not entitled to a higher rating under Diagnostic Code 9905 for the appellate period from July 11, 2011, because his inter-incisal range of motion has not been found to be less than 21 mm during that time nor is there evidence that any functional loss due to pain limits his inter-incisal range of motion to this extent.  

The Board must also consider all other potentially applicable Diagnostic Codes.  Brokowski, supra. 

Chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss, nonunion, or malunion of mandible; loss of whole or part of ramus; loss of condyloid process; loss of coronoid process; loss of hard palate; loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity; and loss, malunion, or nonunion of the maxilla are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9904, 9906-9916. 

In reaching this determination, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's grinding of teeth has been persistently more severe than the extent of disability contemplated under the assigned rating for the appellate period from July 11, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C.  Extraschedular Considerations and Total Disability Rating
Due to Individual Unemployability (TDIU)

The Board has considered whether the Veteran's grinding of teeth presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards throughout the period appeal periods.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  Here, because the rating criteria reasonably describe the claimant's disability level and symptomatology in terms of loss of inter-incisal range of motion, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran stated at his July 2011 dental examination that he retired in February 2005, he has never alleged that he was unable to work because of his grinding of teeth, nor do the medical reports during the pendency of this appeal suggest that his dental symptoms preclude substantially gainful employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

From June 19, 2008, to July 10, 2011, a rating of 10 percent, but no more, for grinding of teeth is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From July 11, 2011, an increased rating for grinding of teeth is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


